Exhibit 10.2

 

RULES OF THE

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

FOR SHARE AWARDS GRANTED TO PARTICIPANTS IN FRANCE

 

Approved by Shareholders on October 19, 2016

 

I.  GENERAL.

 

1.  Introduction.

 

The Board of Directors (the “Board”) of Seagate Technology plc (the “Company”)
has established the 2012 Equity Incentive Plan (the “U.S. Plan”) for the benefit
of certain eligible persons, including employees of the Company and its
Affiliates, including its Affiliates in France (each, a “French Entity”), of
which the Company holds directly or indirectly at least 10% of the share
capital.

 

Sections 3.2(viii) and 3.2(vii) of the U.S. Plan specifically authorize the
Board to adopt sub-plans and/or special terms applicable to Share Awards granted
to participants outside the United States and to exercise such powers and to
perform such acts as the Board deems necessary, desirable, convenient or
expedient to promote the best interests of the Company that are not in conflict
with the provisions of the U.S. Plan. Pursuant to Section 3.3(i) of the U.S.
Plan, the Board has delegated administration of the U.S. Plan to a committee
(the “Committee”) which has delegated certain of its administrative powers to a
subcommittee (the Benefits Administrative Committee or the “Committee’s
Delegate”), including the power to adopt sub-plans for the purpose of taking
advantage of certain tax treatment available to participants outside the U.S.
The Committee’s Delegate has determined that it is appropriate and desirable to
establish a sub-plan for the purposes of permitting share options, restricted
share units and performance share units granted to qualifying participants of a
French Entity that qualify for specific tax and social security treatment in
France. The Committee’s Delegate, therefore, intends to establish a sub-plan to
the U.S. Plan for the purpose of granting Options (as defined in
Section I.2(f) below) that qualify for the specific tax and social security
treatment in France applicable to stock options granted under Sections L.
225-177 to L. 225-186-1 of the French Commercial Code, as amended
(“French-qualified Options”), and Restricted Share Units (as defined in
Section I.2(g) below) and Performance Share Units (as defined in
Section I.2(h) below) that qualify for the specific tax and social security
treatment in France applicable to shares granted for no consideration under
Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code, as amended
(such Restricted Stock Units and Performance Share Units collectively referred
to herein as “French-qualified RSUs”), to qualifying participants of a French
Entity who are resident in France for French tax purposes and/or subject to the
French social security regime (the “French Participants”).

 

The terms of the U.S. Plan applicable to Nonstatutory Share Options (as defined
in the U.S. Plan), Restricted Share Units (as defined in the U.S. Plan) and
Performance Share Units (as defined in the U.S. Plan), as set out in Appendix 1
hereto, subject to the limitations set forth herein, shall constitute the
Rules of the Seagate Technology Public Limited Company 2012 Equity Incentive
Plan for Share Awards Granted to Participants in France (the “French Sub-Plan”).

 

Under the French Sub-Plan, qualifying participants selected at the Committee’s
discretion will be granted Options, Restricted Share Units and Performance Share
Units only as such terms are defined in Section I.2 hereunder. The provisions of
the U.S. Plan permitting the grant of Restricted Share Bonus awards, Share
Appreciation Right awards, Phantom Share Unit awards, Performance Share Bonus
awards, Deferred Share Unit awards and Other Share-Based Awards and all other
provisions related exclusively to these types of awards are not applicable to
grants made under this French Sub-Plan. The Options, Restricted Share Units and
Performance Share Units granted under this French Sub-Plan will be granted
solely with respect to ordinary shares of the Company.

 

1

--------------------------------------------------------------------------------


 

The provisions under Parts I and IV of this French Sub-Plan shall apply both to
French-qualified Options and to French-qualified RSUs. The provisions under
Part II of this French Sub-Plan apply only to the grant of French-qualified
Options, and the provisions under Part III of this French Sub-Plan apply only to
French-qualified RSUs.

 

2.  Definitions.  Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the U.S. Plan. The terms set out below will have
the following meanings:

 

(a)           For French-qualified Options, the term “Closed Period” shall mean,
as set forth in Section L. 225-177 of the French Commercial Code: (i) ten
quotation days preceding and following the disclosure to the public of the
consolidated financial statements or the annual statements of the Company, or
(ii) the period as from the date the corporate management of the Company
possesses confidential information which, if disclosed to the public, could
significantly impact the quotation price of the Ordinary Shares, until ten
quotation days after the day such information is disclosed to the public, or
(iii) twenty quotation days following a distribution of a dividend (i.e., the
ex-dividend date) or of a general right to subscribe to Ordinary Shares (i.e., a
rights offering).

 

For French-qualified RSUs, the term “Closed Period” shall mean, as set forth in
Section L. 225-197-1 of the French Commercial Code: (i) ten quotation days
preceding and following the disclosure to the public of the consolidated
financial statements or the annual statements of the Company, or (ii) the period
as from the date the corporate management of the Company possesses confidential
information which, if disclosed to the public, could significantly impact the
quotation price of the Ordinary Shares, until ten quotation days after the day
such information is disclosed to the public.

 

If French law or regulations are amended after adoption of this French Sub-Plan
to modify the definition and/or applicability of the Closed Period to
French-qualified Options and/or French-qualified RSUs, such amendment shall
become applicable to any French-qualified Options and French-qualified RSUs
granted under this French Sub-Plan, to the extent permitted or required by
French law.

 

(b)           The term “Disability” shall mean disability as determined in
categories 2 and 3 under Section L. 341-4 of the French Social Security Code, as
amended, and subject to the fulfillment of related conditions.

 

(c)           The term “Effective Grant Date” shall mean the date on which the
Option is effectively granted (i.e., the date on which the condition precedent
of the expiration of a Closed Period applicable to the Option, if any, is
satisfied, which is the first day following any Closed Period). Such condition
precedent shall be satisfied when the Board, Committee or other authorized
corporate body shall determine that the grant of Options is no longer prevented
because of the existence of a Closed Period. If the Grant Date does not occur
within a Closed Period, the “Effective Grant Date” shall be the same day as the
“Grant Date.”

 

(d)           The term “Forced Retirement” shall mean forced retirement as
determined under Section L. 1237-5 of the French Labor Code, as amended, and
subject to the fulfillment of related conditions.

 

(e)           The term “Grant Date” shall be the date on which the Committee
both (i) designates the French Participants, and (ii) specifies the material
terms and conditions of the French-qualified Options or French-qualified RSUs,
including the number of Shares subject to the French-qualified Options or
French-qualified RSUs, the conditions for vesting of the French-qualified
Options or French-qualified RSUs, the conditions for exercising the
French-qualified Options and any restrictions on the sale of the Shares subject
to the French-qualified Options or French-qualified RSUs.

 

2

--------------------------------------------------------------------------------


 

(f)            The term “Option” shall mean a Nonstatutory Share Option (as
defined in the U.S. Plan) that includes both:

 

(i)            purchase share options (rights to acquire Shares repurchased by
the Company prior to the date on which the Options become exercisable); and

 

(ii)           subscription share options (rights to subscribe for newly-issued
Shares).

 

(g)           The term “Restricted Share Unit” shall mean an award, pursuant to
which the Company will deliver one Share for each Restricted Share Unit granted
to a French Participant for no consideration (excepting a Nominal Value payment
for such Share where required by Irish corporate law which shall be within the
limits set forth by French tax regulations applicable to French-qualified RSUs),
provided that any conditions established by the Committee for the lapse of
restrictions with respect to such Restricted Share Unit have been satisfied, and
for which any dividend and voting rights attach only upon the issuance of
Shares.

 

(h)           The term “Performance Share Unit” shall mean an award, pursuant to
which the Company will deliver a number of Shares to a French Participant for no
consideration (excepting a Nominal Value payment for such Share where required
by Irish corporate law which shall be within the limits set forth by French tax
regulations applicable to French-qualified RSUs), provided that any conditions
established by the Committee for the lapse of restrictions with respect to such
Performance Share Unit have been satisfied, and for which any dividend and
voting rights attach only upon the issuance of Shares.

 

(i)            The term “Vesting Date” shall mean the date on which the Shares
subject to the French-qualified RSUs become non-forfeitable.

 

3.  Eligibility to Participate.

 

(a)           Subject to Section I.3(c) below, any individual who, on the Grant
Date of the French-qualified Option or the French-qualified RSU, as applicable,
and to the extent required under French law, is a current salaried employee
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Entity or who is a corporate officer of a French Entity
(subject to Section I.3(b) below) shall be eligible to receive, at the
discretion of the Committee, French-qualified Options and/or French-qualified
RSUs under this French Sub-Plan, provided he or she also satisfies the
eligibility conditions of Article V of the U.S. Plan.

 

(b)           Neither French-qualified Options nor French-qualified RSUs may be
issued to an officer of a French Entity, other than the managing corporate
officers (“mandataires sociaux,” i.e., Président du Conseil d’Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions), unless the officer is employed under the terms and
conditions of an employment contract (“contrat de travail”) with a French
Entity, as defined by French law. The Committee, in its discretion, may impose
additional restrictions upon the exercise of the French-qualified Options and
upon the holding and sale of Shares issued upon the vesting of the
French-qualified RSUs or the exercise of the French-qualified Options granted to
a French Participant who qualifies as a managing corporate officer of the
Company as defined under French law (i.e., “mandataires sociaux” as set forth
above).

 

(c)           French-qualified Options and French-qualified RSUs may not be
issued under the French Sub-Plan to French Participants who own more than ten
percent (10%) of the Company’s share capital or to individuals other than
employees and corporate officers of a French Entity. Grants of French-qualified
Options and French-qualified RSUs under this French Sub-Plan may not result in
any French Participant’s owning more than ten percent (10%) of the Company’s
share capital.

 

3

--------------------------------------------------------------------------------


 

4.  Delivery of Shares Only.  Only Shares, and not the cash equivalent in lieu
of such Shares, may be delivered to any French Participant pursuant to the
French-qualified Options and French-qualified RSUs granted under this French
Sub-Plan.

 

5.  Non-Transferability.  Except in the case of death, neither French-qualified
Options nor French-qualified RSUs may be sold, assigned, transferred, pledged or
otherwise encumbered to a party other than the French Participant to whom the
Award is granted. The French-qualified Options are exercisable only by the
French Participant during his or her lifetime, subject to Sections II.3(c) and
II.4 below. The Shares underlying the French-qualified RSUs shall be issued only
to the French Participant during his or her lifetime, subject to
Sections III.1(a) and III.3 below.

 

6.  Disqualification of French-Qualified Options and French-Qualified RSUs.  If,
following the grant, changes are made to the terms and conditions of the
French-qualified Options and/or French-qualified RSUs due to any applicable
legal requirements or a decision of the Company’s shareholders, the Board or the
Committee, the Options, Restricted Share Units and/or Performance Share Units
may no longer qualify as French-qualified Options and French-qualified RSUs. If
the Options, Restricted Share Units and/or Performance Share Units no longer
qualify as French-qualified Options and/or French-qualified RSUs, the Committee
may determine, in its sole discretion, to lift, shorten or terminate certain
restrictions applicable to the vesting or exercisability of the Options, the
vesting of the Restricted Share Units or Performance Share Units or to the sale
of the Shares underlying the Options, Restricted Share Units and/or Performance
Share Units, which restrictions have been imposed under this French Sub-Plan or
in the applicable Share Award Agreement delivered to the French Participant.

 

7.  Employment Rights.  The adoption of this French Sub-Plan (a) shall not
confer any employment rights upon the French Participants or any employees of a
French Entity, and (b) shall not be construed as a part of any employment
contracts that a French Entity has with its employees.

 

8.  Amendments.  Subject to the terms of the U.S. Plan, the Committee reserves
the right to amend or terminate this French Sub-Plan at any time in accordance
with applicable French law.

 

II.  FRENCH-QUALIFIED OPTIONS.

 

1.  Closed Period.  French-qualified Options may not be granted during a Closed
Period to the extent that such Closed Periods are applicable to French-qualified
Options granted by the Company. If the Grant Date were to occur during an
applicable Closed Period, the Effective Grant Date shall be the first date
following the expiration of a Closed Period on which the Company would not be
prohibited from granting French-qualified Options under the rules of the U.S.
Plan and the French Sub-Plan and the exercise price per Share shall be set as of
the Effective Grant Date.

 

2.  Conditions of French-Qualified Options.

 

(a)           The exercise price and number of underlying Shares shall not be
modified after the Grant Date, except as provided in Sections II.5 of this
French Sub-Plan, or as otherwise authorized by French law. Any other
modification permitted under the U.S. Plan may result in the Option no longer
qualifying as a French-qualified Option.

 

(b)           The French-qualified Options will vest and become exercisable
pursuant to the terms and conditions set forth in the U.S. Plan, this French
Sub-Plan, and the applicable Share Award Agreement delivered to each French
Participant.

 

(c)           The exercise price per Share payable pursuant to French-qualified
Options granted under this French Sub-Plan shall be fixed by the Committee on
the Grant Date (or the Effective Grant Date). In no event shall the exercise
price per Share be less than the greatest of the following:

 

(i)            with respect to purchase share options, the higher of either 95%
of the average of the quotation price of the Shares during the 20 trading days
immediately preceding the Grant Date (or the Effective Grant Date) or 95% of the
average purchase price paid for such Shares by the Company;

 

4

--------------------------------------------------------------------------------


 

(ii)           with respect to subscription share options, 95% of the average of
the quotation price of such Shares during the 20 trading days immediately
preceding the Grant Date (or the Effective Grant Date); and

 

(iii)          the minimum exercise price permitted under the U.S. Plan.

 

3.  Exercise of French-Qualified Options.

 

(a)  Exercisability.  When a French-qualified Option is granted, the Committee
shall fix the period within which the Option vests and may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. Specifically, the Committee, in order to obtain the specific tax and
social security treatment pursuant to the relevant Section of the French Tax
Code, as amended, or the relevant Section of the French Social Security Code, as
amended, may provide for a holding period measured from the Effective Grant Date
for the vesting or exercise of a French-qualified Option or for the sale of
Shares acquired pursuant to such exercise. Such holding period for the vesting
or exercise of a French-qualified Option or the sale of Shares, if any required,
shall be set forth in the applicable Share Award Agreement. The holding period
restricting the sale of Shares shall not exceed three years from the exercise
date of a French-qualified Option.

 

(b)  Payment of Exercise Price and Withholding.  Upon exercise of a
French-qualified Option, the full exercise price and any required withholding
tax and/or social security contributions shall be paid by the French Participant
as set forth in the applicable Share Award Agreement. Under a “same day sale”
program, the French Participant may give irrevocable instructions to a broker to
sell the Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the aggregate exercise price.
No delivery of other Shares already owned by the French Participant may be used
to pay the exercise price.

 

(c)  Death.  In the event of the death of a French Participant, his or her
French-qualified Options thereafter shall be immediately vested and exercisable
in full under the conditions set forth by Section II.4 of this French Sub-Plan.

 

(d)  Termination (Other than Disability or Forced Retirement).  If a French
Participant is terminated or ceases to be employed by the Company or a French
Entity, his or her French-qualified Options will be exercisable in accordance
with the provisions of the applicable Share Award Agreement.

 

(e)  Account for Shares.  The Shares acquired upon exercise of a
French-qualified Option will be recorded in an account in the name of the French
Participant with the Company or a broker or in such manner as the Company
otherwise may determine in order to ensure compliance with applicable laws,
including any requisite holding periods.

 

4.  Death.  Upon the death of a French Participant during active employment, all
French-qualified Options shall become immediately vested and exercisable and may
be exercised in full by the French Participant’s heirs or the legal
representative of his or her estate for the six (6)-month period following the
date of the French Participant’s death. Upon the death of a French Participant
after termination of active employment, the treatment of French-qualified
Options will be as set forth in the applicable Share Award Agreement and, to the
extent vested at the time of the French Participant’s death, the
French-qualified Options may be exercised in full by the French Participant’s
heirs or the legal representative of his or her estate for the six (6)-month
period following the date of the French Participant’s death. In any case, any
French-qualified Option that remains unexercised shall expire six (6) months
after the French Participant’s date of death. The six (6)-month exercise period
shall apply without regard to the term of the French-qualified Options as
described in Section II.6 of this French Sub-Plan.

 

5

--------------------------------------------------------------------------------


 

5.  Adjustments and Change of Control.  Adjustments of the French-qualified
Options granted hereunder may be made to preclude the dilution or enlargement of
benefits under the French-qualified Options in the event of a transaction by the
Company as set forth in Section L. 225-181 of the French Commercial Code, as
amended, and in case of a repurchase of Shares by the Company at a price higher
than the share quotation price in the open market, and according to the
provisions of Section L. 228-99 of the French Commercial Code, as amended, as
well as according to specific decrees. Should adjustments be made in the case of
a transaction for which adjustments are not recognized under such French laws,
the Options may no longer qualify as French-qualified Options.

 

In the event of capitalization adjustments or adjustments upon a Change of
Control as set forth in Article XII of the U.S. Plan, the Options may no longer
qualify as French-qualified Options unless the adjustments are recognized under
applicable French legal and tax rules. The Board or Committee, at its
discretion, may make adjustments to the Options, notwithstanding that the
adjustment is not recognized under French law; however, in such case, the
Options may no longer qualify as French-qualified Options. Finally, if the
French-qualified Options are assumed or substituted or if vesting or
exercisability is accelerated due to a Change of Control, the Options may no
longer be considered as French-qualified Options.

 

6.  Term of French-Qualified Options.  French-qualified Options granted pursuant
to this French Sub-Plan will expire no later than six (6) years and six
(6) months after the Grant Date (or Effective Grant Date), unless otherwise
specified in the applicable Share Award Agreement. The Option term will be
extended only upon the death of a French Participant, but in no event will any
French-qualified Option be exercisable beyond six (6) months following the
French Participant’s date of death.

 

7.  Interpretation.  The Options granted under this French Sub-Plan are intended
to qualify for the specific tax and social security treatment applicable to
stock options granted under Sections L. 225-177 to L. 225-186-1 of the French
Commercial Code, as amended, and in accordance with the relevant provisions set
forth by French tax law and the French tax administration, but the Company does
not undertake to maintain this status. The terms of this French Sub-Plan shall
be interpreted accordingly and in accordance with the relevant provisions set
forth by French tax and social security laws and relevant guidelines published
by French tax and social security administrations and subject to the fulfillment
of legal, tax, and reporting obligations, to the extent applicable. In the event
of any conflict between the provisions of this French Sub-Plan and the U.S.
Plan, the provisions of this French Sub-Plan shall control for any grants of
Options made hereunder to French Participants.

 

III.  FRENCH-QUALIFIED RESTRICTED SHARE UNITS.

 

1.  Conditions of the French-Qualified RSUs.

 

(a)  Vesting of French-Qualified RSUs.  French-qualified RSUs shall not vest and
the Shares underlying the French-qualified RSUs shall not be delivered to the
French Participants prior to the expiration of the specific period calculated
from the Grant Date as may be required to comply with the minimum mandatory
vesting period applicable to French-qualified RSUs under Section L. 225-197-1 of
the French Commercial Code, as amended, or under the relevant sections of the
French Tax Code or the French Social Security Code, as amended, to benefit from
the specific tax and social security treatment in France. However,
notwithstanding the vesting requirements described above, upon the death of a
French Participant, all of his or her outstanding French-qualified RSUs shall
become transferable under the conditions set forth in Section III.3 of this
French Sub-Plan. In the event of Disability (as defined in this French
Sub-Plan), the French Participant’s outstanding French-qualified RSUs may become
vested without regard to the minimum mandatory vesting period described above,
if so determined by the Company and set forth in the applicable Share Award
Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)  Holding of Shares.  The sale or transfer of Shares issued pursuant to the
French-qualified RSUs may not occur prior to the relevant anniversary of the
Vesting Date specified by the Committee as may be required to comply with the
minimum mandatory holding period applicable to French-qualified RSUs under
Section L. 225-197-1 of the French Commercial Code, as amended, or the relevant
sections of the French Tax Code or the French Social Security Code, as amended,
to benefit from the specific tax and social security regime, even if the French
Participant is no longer an employee or corporate officer of a French Entity. In
addition, the Shares issued pursuant to the French-qualified RSUs may not be
sold or transferred during a Closed Period, so long as those Closed Periods are
applicable to Shares underlying French-qualified RSUs.

 

(c)  French Participant’s Account.  Shares issued pursuant to the
French-qualified RSUs shall be recorded and held in an account in the name of
the French Participant with the Company or a broker or in such other manner as
the Company may determine in order to ensure compliance with applicable laws,
including any required holding periods.

 

2.  Adjustments and Change of Control.  In the event of capitalization
adjustments or adjustments upon a Change of Control as set forth in Article XII
of the U.S. Plan, the Restricted Share Units and Performance Share Units may no
longer qualify as French-qualified RSUs unless the adjustments are recognized
under applicable French legal and tax rules. The Board or Committee, at its
discretion, may make adjustments to the Restricted Share Units and/or
Performance Share Units, notwithstanding that the adjustments are not recognized
under French law, in which case the Restricted Share Units and/or Performance
Share Units may no longer qualify as French-qualified RSUs. Finally, if the
French-qualified RSUs are assumed or substituted or if vesting or the holding
period is accelerated due to a Change of Control, the Restricted Share Units
and/or Performance Share Units may no longer be considered as French-qualified
RSUs.

 

3.  Death and Disability.  Upon the death of a French Participant, any
French-qualified RSUs held by the French Participant at the time of death shall
become immediately transferable to the French Participant’s heirs. The Company
shall issue the Shares to the French Participant’s heirs, at their request,
provided the heirs contact the Company and request such transfer of the shares
within six (6) months following the death of the French Participant. If the
French Participant’s heirs do not request the issuance of the Shares underlying
the French-qualified RSUs within six (6) months after the French Participant’s
death, the French-qualified RSUs will be forfeited. The French participant’s
heirs shall not be subject to the restrictions on the transfer of Shares set
forth in Section III.1(b) of this French Sub-Plan. If a French Participant
ceases to be employed by the Company or a French Entity by reason of his or her
Disability (as defined in this French Sub-Plan), the French Participant shall
not be subject to the restrictions on the transfer of Shares set forth in
Section III.1(b) of this French Sub-Plan.

 

4.  Interpretation.  The Restricted Share Units and Performance Share Units
granted under this French Sub-Plan are intended to qualify for the specific tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code, as
amended, and in accordance with the relevant provisions set forth by French tax
and social security laws, but the Company does not undertake to maintain this
status. The terms of this French Sub-Plan shall be interpreted accordingly and
in accordance with the relevant provisions set forth by French tax and social
security laws and relevant guidelines published by French tax and social
security administrations and subject to the fulfilment of certain legal, tax,
and reporting obligations, to the extent applicable. In the event of any
conflict between the provisions of this French Sub-Plan and the U.S. Plan, the
provisions of this French Sub-Plan shall control for any grants of Restricted
Share Units and Performance Share Units made hereunder to French Participants.

 

IV.  ADOPTION.

 

The French Sub-Plan, in its entirety, was adopted by the Committee’s Delegate
and became effective July 25, 2016.

 

7

--------------------------------------------------------------------------------